OPINION.
GReen
: There is no evidence as to the facts or data obtained by the drivers upon which the bookkeeper determined the debts were worthless. There is no evidence before us as to the years in which the debts were contracted, name and address of the debtors, or the amoimts of the debts owed by each, or that any definite steps were *900taken to verify the accuracy of the charge-off.- Proof that debts were charged off in a particular year raises no presumption that they were ascertained to be worthless in that year.

Judgment for the Commissioner.

Smith dissents.